



COURT OF APPEAL FOR ONTARIO

CITATION: Demin (Re), 2013 ONCA 529

DATE: 20130823

DOCKET: C56922

Goudge, Watt and Pepall JJ.A.

IN THE MATTER OF:  RAFIK DEMIN

AN APPEAL UNDER PART XX.1 OF THE
CODE

Rafik Demin, appearing in person

Howard L. Krongold,
amicus curiae

Matthew Asma, for the respondent

Janice Blackburn, for the Person in Charge of Centre for
    Addiction and Mental Health

Heard: August 22, 2013

On appeal against the disposition of the Ontario Review
    Board dated, April 3, 2013.

APPEAL BOOK ENDORSEMENT

[1]

In our view the appeal must be dismissed.

[2]

The majority of the Board concluded that the appellant remained a
    significant threat.  A fair reading of their decision is that they did so
    because they concluded that if he were absolutely discharged at that point,
    there was a significant risk he would go off his meds since he had not fully internalized
    his need to continue to take them.  There was a clear evidentiary basis for
    them to reach that conclusion and we view it to be a reasonable one.

[3]

While the majority expresses a wish to be informed in the future of a
    placement plan that would allow them to better assess the risk the appellant
    poses they are at that point speaking about the future.  Implicit in that seems
    to be their hope that a satisfactory plan can and will be developed.  Indeed
    that appears to be why they decided this case should be brought back early for
    consideration in six months.  That is now what is unfolding.

[4]

The appeal is dismissed.


